Citation Nr: 1736290	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral ankle pain, claimed as secondary to the service-connected disability of bilateral chondromalacia patella (bilateral knee disability).

2.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to the service-connected disability of bilateral knee disability.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to the service-connected disability of bilateral knee disability.

4.  Entitlement to service connection for a low back disability, claimed as secondary to the service-connected disability of bilateral knee disability.

5.  Entitlement to service connection for a cyst on the back.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served from June 1987 to September 1987 in the Army National Guard and in fulltime active service from July 1990 to August 1991 in the Navy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, prior to the Veteran's service in the Navy, he served in the National Guard.  A DD214 shows that he served on Active Duty for Training (ACDUTRA) from June 2, 1987, through September 10, 1987, at which time he was transferred from Company D, 809th Engr Bn, 4th Engr Bde (TRADOC), to the Army National Guard of the State of Alabama.  Service treatment records from this period of ACDUTRA as well as the Veteran's other National Guard duty have not been associated with the claims file.  The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either associate the Veteran's service treatment records from the June-September 1987 period of ACDUTRA and other National Guard duty with the claims file or make a formal finding that the records are unavailable.

The Veteran has claimed that his present bilateral foot, right hip, and lower back problems are secondary to an altered gait caused by his service-connected bilateral knee disabilities.

In June 2016, the Veteran underwent VA examination.  The examiner opined that the Veteran's bilateral foot, right hip, and lower back problems were less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disabilities because there was no clinical evidence of a cause and effect relationship at this time.  No opinion was provided regarding possible aggravation of the Veteran's bilateral foot, right hip, and lower back problems by his service-connected bilateral knee disabilities.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Additional examination is needed because the June 2016 VA examiner did not discuss possible aggravation of the Veteran's bilateral foot, right hip, and lower back disabilities by his service-connected bilateral knee disabilities, making those opinions incomplete.  Therefore, the claims for service connection for bilateral foot, right hip, and lower back disabilities require remand to obtain an adequate VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding VA and non-VA medical records not already associated with the claims file.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).

2.  Attempt to locate any available records from the Veteran's National Guard service, including with the Company D, 809th Engr Bn, 4th Engr Bde (TRADOC), and the Army National Guard of the State of Alabama.

3.  If unable to locate these records (discussed in directive #2) through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.
 
4.  If no national guard records can be located, make a formal finding as to their unavailability.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  .

5.  After completing directives #1-4, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should diagnose all disabilities of the bilateral feet, right hip, and low back found, to include a type II spinal meningeal cyst opposite the S2 vertebral body which compressed the left S3 nerve root as shown in an October 2009 MRI of the lumbar spine. 

(b)  The examiner should opine for each disability found, whether it is at least as likely as not (50 percent or greater probability) that each disability was incurred in service or is the result of any incident in service.  

(c)  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities, to specifically include the  service-connected bilateral knee disabilities.  

(d)  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected bilateral knees. 

6.  Then, readjudicate the claims, to include the issue of whether new and material evidence has been received to reopen the claim for bilateral ankle pain.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.




							(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


